             Case 2:18-cv-00746-MJP Document 73 Filed 02/21/19 Page 1 of 4




 1                                               HONORABLE JUDGE MARSHA J. PECHMAN
                                                  MAGISTRATE JUDGE BRIAN A. TSUCHIDA
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9        JOE J.W. ROBERTS, JR.,                             NO. 2:18-cv-0746-MJP-BAT
10                                 Plaintiff,                DEFENDANTS’ RESPONSE TO
                                                             PLAINTIFF’S THIRD MOTION
11              v.                                           REQUESTING APPOINTMENT
                                                             OF COUNSEL
12        VILMA KHOUNPHIXAY, et al.,
13                                 Defendants.
14           The Defendants, JACK WARNER, MYRON AYALA, HEATHER HELMS, VILMA
15   KHOUNPHIXAY, LINDSAY MCINTYRE and JANA ROBISON by and through their
16   attorneys, ROBERT W. FERGUSON, Attorney General, and AARON WILLIAMS,
17   Assistant Attorney General, respectfully submit their Response to Plaintiff’s Third Motion
18   to Appoint Counsel. Dkt. 71.
19                                         I.     RESPONSE
20   A.      Mr. Roberts Has Failed to Show Exceptional Circumstances Necessary for the
             Appointment of Counsel
21

22           There is no right to appointed counsel in cases brought under 42 U.S.C. § 1983. The court
23   may only request counsel to represent an indigent party in exceptional circumstances. Wilborn
24   v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986); Franklin v. Murphy, 745 F.2d 1221, 1236
25   (9th Cir. 1984); see 28 U.S.C. § 1915(e)(1). The court has further discussed the requirement of
26   “exceptional circumstances” as follows:


       DEFENDANTS’ RESPONSE TO PLAINTIFF’S                  1        ATTORNEY GENERAL OF WASHINGTON
                                                                             Corrections Division
       THIRD MOTION REQUESTING                                                 PO Box 40116
       APPOINTMENT OF COUNSEL                                              Olympia, WA 98504-0116
                                                                               (360) 586-1445
       NO. 2:18-cv-0746-MJP-BAT
             Case 2:18-cv-00746-MJP Document 73 Filed 02/21/19 Page 2 of 4




 1          A finding of exceptional circumstances requires an evaluation of both “the
            likelihood of success on the merits [and] the ability of the plaintiff to articulate
 2          his claims pro se in light of the complexity of the legal issues involved.”
 3   Wilborn, 789 F.2d at 1331 (citations omitted).
 4          Neither of the above-cited “factors is dispositive, and both must be viewed together
 5   before reaching a decision.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (quoting
 6   Wilborn, 789 F.2d at 1331).
 7          Mr. Roberts has not demonstrated the existence of “exceptional circumstances” to
 8   support his request for appointment of counsel because: (1) he is plainly capable of articulating
 9   his claims pro se; (2) he has not demonstrated that his allegations involve any sort of complex
10   case; and (3) he has not demonstrated a likelihood of success on the merits.
11          First, Mr. Roberts has clearly shown an ability to articulate his claims in a clear fashion
12   to this Court. The pleadings on file in this case demonstrate Mr. Roberts is familiar with the court
13   rules as well as the law pertaining to his claims. He has been able to navigate not only the rules
14   but also to conduct legal research and to cite appropriate cases to support his arguments. See,
15   inter alia, Dkt. 71, at 7. He claims that he is not able to represent himself because he is unable
16   to access a law library. But this allegation is belied by the fact that he was clearly able to cite
17   cases in his Motion. Dkt. 71, at 7. Thus his own Motion proves that he is able to conduct legal
18   research. Mr. Roberts has failed to carry his burden to demonstrate an inability to present his
19   claims to this Court without counsel.
20          Second, this is not a complex case. This case does not involve complex facts, or law.
21   Rather, it involves the simple question of whether Defendants used excessive force in their
22   treatment of Mr. Roberts in light of his threats of self- harm and suicide. And for the same reason,
23   Mr. Roberts has failed to demonstrate a likelihood of success on the merits. This Court should
24   deny Mr. Roberts’s request for appointed counsel.
25
26


       DEFENDANTS’ RESPONSE TO PLAINTIFF’S                   2         ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       THIRD MOTION REQUESTING                                                   PO Box 40116
       APPOINTMENT OF COUNSEL                                                Olympia, WA 98504-0116
                                                                                 (360) 586-1445
       NO. 2:18-cv-0746-MJP-BAT
            Case 2:18-cv-00746-MJP Document 73 Filed 02/21/19 Page 3 of 4




 1                                      II.     CONCLUSION
 2          Mr. Roberts has failed to show he is entitled to appointment of counsel so Defendants
 3   respectfully request that the Court deny his Motion.
 4          RESPECTFULLY SUBMITTED this 21st day of February, 2019.
 5                                                ROBERT W. FERGUSON
                                                  Attorney General
 6
                                                  s/ Aaron M. Williams
 7                                                AARON M. WILLIAMS, WSBA #46044
                                                  Assistant Attorney General
 8                                                Corrections Division
                                                  PO Box 40116
 9                                                Olympia WA 98504-0116
                                                  360-586-1445
10                                                AaronW@atg.wa.gov
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


       DEFENDANTS’ RESPONSE TO PLAINTIFF’S                  3     ATTORNEY GENERAL OF WASHINGTON
                                                                          Corrections Division
       THIRD MOTION REQUESTING                                              PO Box 40116
       APPOINTMENT OF COUNSEL                                           Olympia, WA 98504-0116
                                                                            (360) 586-1445
       NO. 2:18-cv-0746-MJP-BAT
             Case 2:18-cv-00746-MJP Document 73 Filed 02/21/19 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on the date below, I caused to be electronically filed the foregoing
 3   DEFENDANTS’ RESPONSE TO PLAINTIFF’S THIRD MOTION REQUESTING
 4   APPOINTMENT OF COUNSEL with the Clerk of the Court using the CM/ECF system which
 5   will send notification of the document to the following CM/ECF participants:
 6
     JOE JW ROBERTS DOC #394089
 7   Washington Corrections Center
     docwccinmatefederal@doc1.wa.gov
 8
 9
            I declare under penalty of perjury under the laws of the United States of America that the
10
     foregoing is true and correct.
11
            EXECUTED this 21st day of February, 2019, at Olympia, Washington.
12

13                                                s/ Katrina Toal
                                                  KATRINA TOAL
14                                                Legal Assistant
                                                  Corrections Division
15                                                PO Box 40116
                                                  Olympia WA 98504-0116
16                                                360-586-1445
                                                  katrinat@atg.wa.gov
17

18

19

20

21

22

23

24

25
26


       DEFENDANTS’ RESPONSE TO PLAINTIFF’S                 4         ATTORNEY GENERAL OF WASHINGTON
                                                                             Corrections Division
       THIRD MOTION REQUESTING                                                 PO Box 40116
       APPOINTMENT OF COUNSEL                                              Olympia, WA 98504-0116
                                                                               (360) 586-1445
       NO. 2:18-cv-0746-MJP-BAT
